                                                                                             USDCSDNY
                                                                                             DOCUMENT
UNITED STATES DISTRJCT COURT                                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                                             DOC#: _ _ _ _-,-----,---
- - -------- --- - ----- --------- - ------------------------------ --- --------      X
ELSA GULINO, MA YLING RALPH, PETER WILDS ,                                                   DATE FILED:----=1:.,       ¥..
                                                                                                                        -++-
                                                                                                                ./,. ._1,   / a_v_
and NIA GREENE, on behalf of themselves and all others
similarly situated,                                                                       96 Civ. 8414 (KMW)

                                          Plaintiffs,
                                                                                              \L.""'-w
                      - against -                                                         ffRO:POSJ@f
                                                                                          JUDGMENT
THE BOARD OF EDUCATION OF THE CITY                                                        FOR
SCHOOL DISTRJCT OF THE CITY OF NEW YORK,                                                  MARIA DELA
                                                                                          CRUZ
                                          Defendant.
-------- - - -------- - ---- - - - - ----------------------------- - - ------------   X




WHEREAS, the Court certified a remedy-phase class of Plaintiffs (See Gulino v. Bd. of Educ. of
the City Sch. Dist. of the City ofN. Y , Opinion and Order, No. 96-cv-8414, [ECF No. 386]), and
Ms. De La Cruz ("Claimant") is a member of that class;

WHEREAS , the Court appointed a Special Master (See May 20, 2014 Order of Appointment,
[ECF No. 435]; November 12, 2014 Second Amended Order of Appointment, [ECF No. 524]) to
hear, among other things, demands for damages;

WHEREAS, the Special Master held a hearing on February 20, 2019, with respect to Ms. De La
Cruz' s demand for damages and Defendant' s objections;

WHEREAS, the Special Master made, and the Court adopted, Classwide Conclusions of Law,
[ECF Nos. 999, 1008]);

WHEREAS, the Board of Education of the City School District of the City of New York
("BOE") and Plaintiffs entered into, and the Court so ordered, a Stipulation of Classwide Facts &
Procedures, [ECF No. 1009];

WHEREAS, the BOE and Plaintiffs entered into, and the Court so ordered, a Second
Supplemental Stipulation Concerning Admissibility of Exhibits, which attached a Second
Supplemental Index of Exhibits (collectively referred to as the "Classwide Exhibits") filed with
the Court, [ECF No. 2810];

WHEREAS, the Special Master made Findings of Fact and Conclusions of Law for Maria De La
Cruz, annexed hereto as Exhibit 1, that he recommended the Court adopt;

WHEREAS, the Special Master recommended, and the parties agreed with the Special Master' s
recommendation, that the Court certify this judgment as final and appealable pursuant to Federal
Rule of Civil Procedure 54(b);



                                                                    1
IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the annexed Findings of Fact
and Conclusions of Law for Maria De La Cruz (Exhibit 1) is adopted;

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Maria De La Cruz will have
judgment against the BOE as follows:

    1. LAST Fees in the amount of $210; and

   2. Pre-judgment interest calculated to be $16 5; and

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court adopts the Special
Master' s recommendation that this judgment be certified as final and appealable pursuant to
Federal Rule of Civil Procedure 54(b) and expressly determines that there is no just reason for
delay for the reasons stated in the Special Master's Report and Recommendation.

This Judgment Entry is certified and entered by the Court pursuant to Rule 54(b) of the Federal
Rules of Civil Procedure.

Dated:    I/   tq /--;;i_o                          ENTERED
           I      I




                                                2
